Case 2:19-cv-11755-CCC-MF Document 106 Filed 12/23/19 Page 1 of 2 PageID: 2508



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  IMMUNEX CORPORATION;                             )
  AMGEN MANUFACTURING, LIMITED;                    )
  and HOFFMANN-LA ROCHE INC.;                      )   Civil Action No.: 2:19-cv-11755-CCC-MF
                                                   )
                         Plaintiffs,               )
         v.                                        )
                                                   )   CONSENT INJUNCTION
  SAMSUNG BIOEPIS CO., LTD;                        )
                                                   )
                         Defendants.               )
                                                   )
                                                   )



        The Court hereby enters the following Order pursuant to Rule 65(d) of the Federal Rules

 of Civil Procedure:

 1.     Subject to the terms and conditions of the Stipulation submitted to the Court on December

        23, 2019, D.I. 105 (“Stipulation”), Defendant Samsung Bioepis Co., Ltd. (“Bioepis”), and

        each of its affiliates, subsidiaries, successors, and partners, and all of its officers, agents,

        servants, employees, and attorneys, and all persons and entities acting on behalf or at the

        direction of, or in active concert or participation or privity with any of them, shall not make,

        use, import, offer to sell, or sell Bioepis’s Etanercept Product or any other product

        containing the fusion protein known as etanercept in the United States, except as allowed

        by 35 U.S.C. § 271(e)(1).

 2.     Pursuant to the Stipulation, no bond shall be required.

 3.     The basis for this Order is the referenced Stipulation.

 4.     The Court hereby orders the referenced Stipulation to be sealed.
Case 2:19-cv-11755-CCC-MF Document 106 Filed 12/23/19 Page 2 of 2 PageID: 2509




 SO ORDERED this ___ day of ________________, 2019.




                                                      HON. CLAIRE C. CECCHI
                                                      United States District Judge




                                         2
